       Case 1:20-cv-10600-LTS-KHP Document 10 Filed 03/08/21 Page 1 of 2


                    Law Offices of Irina Roller, PLLC
40 Wall Street                                                Telephone (212) 688-1100
Suite 2508                                                    Facsimile (212) 706-9362
New York, New York 10005                                      Email: Hearings@RollerEsq.com
                                            03/08/2021
______________________________________________________________________________

                                                              March 8, 2021

Via ECF                                  The telephonic Initial Case Management Conference scheduled for Tuesday,
                                         March 9, 2021 at 10:00 a.m. is hereby rescheduled to Monday, May 24, 2021
Hon. Katharine H. Parker,                at 12:30 p.m. Counsel for the parties are directed to call Judge Parker’s
                                         court conference line at the scheduled time. Please dial (866) 434-5269,
United States District Court             Access code: 4858267. The Plaintiff is directed to serve this endorsement,
Southern District of New York            and a copy of the complaint on the Defendant.
500 Pearl Street
New York, NY 10007

Re:    J.M.-U., individually and on behalf of P.U., a minor
                                                                                                    03/08/2021
       Case #1:20-cv-10600

Your Honor:

       Please be advised that our firm represents the Plaintiffs in the above-referenced action. I
write on behalf of the Plaintiffs                                                 Initial Pre-Trial
Conference (ECF 6). This is the first request for an adjournment.

        Plaintiffs brought
administrative proceedings brought under the Individuals with Disabilities Education Improvement
Act, 20 U.S.C. §§ 1400, et seq. and this federal action. Plaintiffs filed the complaint on December
15, 2020 (ECF No.: 1). However, we had to correct the filing which we did today. We have also
served the Defendant by way of its New York City Law Department today.

       I contacted Martin Bowe, Esq. of the New York City Law Department today after I became
aware that Complaint was not served and following a call from your
                         It is then that I became aware that the Defendant had not yet appeared
because we had not yet served them. I contacted Mr. Bowe because prior similar cases with our firm
were under his supervision, but I understand that since the Summons and Complaint were not
previously served that the New York City Law Department has yet to appear in the action.

        I sincerely apologize for any confusion and seek an adjournment of the Initial Pre-Trial
Conference to allow sufficient time for the Defendant to appear, and for the parties to work on
settling this matter. I have settled a number of other similar cases with the New York City Law
       Case 1:20-cv-10600-LTS-KHP Document 10 Filed 03/08/21 Page 2 of 2

Department and feel confident that we will work in good faith to settle this case as well.




                                                             Respectfully submitted,


                                                             /s
                                                             Irina Roller
                                                             Attorney for the Plaintiffs


Cc:    New York City Law Department
       Attorneys for Defendants
       Via email to Martin Bowe, Esq.
